Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


This communication is in response to applicants’ preliminary amendment filed on July 7, 2020 in which claims 1-18, 20-22 are amended; claim 24 is newly added; claim 19 is canceled; and claims 1-18 and 20-24 are pending.


Priority

Acknowledgment is made of applicant's claim for domestic priority from PCT/EP2018/078902 filed on 10/22/2018. 




Information Disclosure Statement

The information disclosure statement (IDS) submitted on 4/20/2020, 10/06/2021 and 10/14/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings

The drawings are objected to because element “110” is referred to as a marking module and as a first marking module as described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed 



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 20-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claims 1, 4, 6, 7, 8, 11, 16, 20, and 21 recites”… and/or …” Examiner is unclear as to the metes and bounds of the limitations. Is it Applicant’s intent that the system is controlling the devices, monitoring devices or both. Additionally is it applicant’s intent for the control system to comprise checking module, first execution module or a second memory module or all.  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.


Claims 1, 8, 16 and 20-21: The term "presupposed" in claim 1 is a relative term which renders the claim indefinite.  The term “presupposed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claim 1 recites “a first marking module for assigning marking data records“ Examiner is unclear as to the metes and bounds of the limitations. Is it Applicant’s intent that the assigning marking data records is performed by a first marking module. 


Claim 1 recites “first memory module for storing the respective control instructions” Examiner is unclear as to the metes and bounds of the limitations. Is it Applicant’s intent that the control instructions are stored by the first memory module.


Similar deficiencies are present in independent claims and are rejected based on same rationale as above. 


Claim 23 recites “providing apparatus for the computer program product” Examiner is unclear as to the metes and bounds of the claims, is it applicant’s intent that claim is directed to an apparatus. 

Claim 24 recites “control transaction with control instruction” Examiner is unclear as to the metes and bounds of the claims, is it applicant’s intent that control instruction is storing the control transaction for the device in the distributed database. 


The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.


Chapman et al. (US 2018/0287800) teaches A network node may receive a request to generate a new digital identity record for an entity. The network node may retrieve a template based on an entity type; and receive information, reference documents, and biometric information for the new digital identity record (Abstract).

He et al. (US 20180176228) teaches blockchain of transactions may be referenced for various purposes and may be later accessed by interested parties. One example may comprise one or more of creating one or more control commands configured to control one or more smart devices, signing the one or more control commands via a key maintained by an entity creating the control commands, broadcasting the one or more control commands to the one or more smart devices, and storing the one or more control commands in a blockchain [3-5].

Orsini et al. (US 20170103468) teaches a method that include the act of receiving, by a self-executing contract, settlement information from at least two nodes in a network, the network comprising a plurality of nodes, each node comprising at least one physical component and at least one control component, wherein each node in the plurality of nodes is configured to transact autonomously with every other node in the plurality of nodes. The methods include the act of validating a current state of a public ledger [6, 10].



Correspondence Information


The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433.  The examiner can normally be reached on M-F, 9:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAZU A MIAH/Primary Examiner, Art Unit 2441